Citation Nr: 0022649	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for status post 
avulsion fracture of the right medial malleolus, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased rating for mechanical low 
back pain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to December 
1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision from the 
Montgomery, Alabama, Regional Office (RO) which granted 
service connection for status post avulsion fracture of the 
right medial malleolus and mechanical low back pain and 
assigned noncompnesable ratings.

A hearing before a member of the Board sitting at the 
Montgomery, Alabama, RO was held in August 1999.  The member 
of the Board who held the hearing is making the decision in 
this case and is the signatory to this decision.  

In April 2000 the RO increased the 0 percent ratings in 
effect for status post avulsion fracture of the right medial 
malleolus and mechanical low back pain to 10 percent.


FINDINGS OF FACT

1.  The service-connected right ankle disability is 
productive of no more than moderate limitation of motion.

2.  The service-connected low back disability is manifested 
by slight limitation of motion with pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating evaluation in excess of 10 
percent for status post avulsion fracture of the right medial 
malleolus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5271 (1999).

2.  The criteria for a rating evaluation in excess of 10 
percent for mechanical low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings -- Generally

Initially, the Board finds that the veteran's claims for 
increased ratings are well grounded, in that he has presented 
plausible claims.  38 U.S.C.A. § 5107(a) (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Pursuant to 38 
U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claims.  Upon a 
review of the record, the Board finds that all of relevant 
evidence necessary for adjudication of his claims has been 
obtained.  Therefore, the duty to assist the veteran in the 
development of fact pertinent to his claims, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995). 

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. 4.40 (1999).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. 4.45 (1999).

It is also noted that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Id. at 126.

Right Ankle

The RO has assigned a 10 percent rating for the right ankle 
disability pursuant to the criteria set forth in the VA's 
Schedule, 38 C.F.R. Part 4, Diagnostic Code 5271.

Diagnostic Code 5271 provides for the evaluation of limited 
motion of the ankle.  When the limitation of motion is 
moderate, a rating of 10 percent is provided.  When the 
limitation of motion is marked, a rating of 20 percent is 
provided.  Under 38 C.F.R. § 4.71, Plate II (1999), normal 
range of ankle dorsiflexion is identified as from 0 to 20 
degrees and normal range of plantar flexion is from 0 to 45 
degrees.

A review of the veteran's service medical records shows that 
the veteran received treatment for an avulsion fracture of 
the right ankle.

A VA general medical examination conducted in February 1997 
revealed no pertinent complaint or finding.  From 1997 to 
1999 the veteran received treatment at a VA facility for 
various complaints, including the right ankle.  A VA Medical 
Certificate, dated in April 1997, shows that the veteran 
complained of ankle pain.  A July 1999 VA outpatient 
treatment record shows that degenerative joint disease of the 
ankles was diagnosed.  X-rays were not taken at that time.

A hearing was held before a member of the Board sitting at 
the RO in August 1999. At that time the veteran testified 
that he had right ankle limitation of motion, together with 
frequent pain.  He also asserted that he suffered from 
weakness and fatigue and that his right ankle at times gave 
out on him.

Several lay statements, all undated, have been associated 
with the veteran's claims folder.  Essentially, these 
statements assert that the veteran, in pertinent part, 
injured his right ankle during service, and that he currently 
has right-ankle related problems.

A VA orthopedic medical examination was conducted in February 
2000.  At that time the veteran complained of pain, weakness, 
stiffness, swelling, heat and redness, instability, locking, 
fatigability, and lack of endurance associated with his 
service-connected right ankle.  He also noted that he 
experienced flare-ups with weather changes.  He was a full 
time university student.

The examination of the right ankle showed no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  Slight crepitus of the right ankle was 
noted.  The veteran walked well with no limp, cane, or 
appliance.  Range of motion of the right ankle was reported 
as flexion to 17 degrees, and plantar flexion to 40 degrees.  
Motion was noted to stop when pain began.  The diagnosis was 
arthralgia of the ankles with no loss of function due to 
pain.  X-rays were reported to be essentially normal.  The 
physician noted that the veteran's ankles exhibited no 
weakened movement, excessive fatigability, nor 
incoordination.  He added that pain would rarely limit 
functional ability during flare-ups or when the right ankle 
was used repeatedly over a period of time.  

To summarize, the veteran's statements describing the 
symptoms of his right ankle disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.  

The most recent VA examination showed that the veteran 
complained of pain, weakness, stiffness, swelling, heat and 
redness, instability, locking, fatigability, and lack of 
endurance associated with his service-connected right ankle.  
The evaluation showed slight crepitus of the right ankle.  
However the examination showed no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  Additionally the range of motion of the right 
ankle was only slightly limited with flexion to 17 degrees, 
and plantar flexion to 40 degrees.  Also, x-rays were 
reported to be essentially normal.  Furthermore, the examiner 
indicated that pain would rarely limit functional ability 
during flare-ups or when the right ankle was used repeatedly 
over a period of time.  


After reviewing the record, it is the Board's judgment that 
the residuals of the right ankle fracture do not satisfy the 
rating criteria as previously set forth for a higher 
evaluation.  The veteran's complaints of pain are not shown 
to produce any additional functional limitation than is 
contemplated by the 10 percent rating now in effect. See also 
DeLuca, supra.  In view of the foregoing, therefore, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased rating for his 
service-connected right ankle disability.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, no potentially applicable provision provides a basis 
for a rating in excess of 10 percent for the veteran's right 
ankle disability.  The 10 percent evaluation represents the 
highest rating warranted during the appeal period.  
Fenderson, supra.  

Low Back

The RO has assigned a 10 percent rating for the mechanical 
low back pain in accordance with the criteria set forth in 
the VA's Schedule for Rating Disabilities (Schedule).  38 
C.F.R. Part 4, Diagnostic Code 5295 (1999). 

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion a 10 
percent rating is provided.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion. 

The veteran's back disability can also be rated under 
Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided. When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. Part 4, Diagnostic Code 5292.

A review of the veteran's service medical records includes a 
medical record consultation sheet dated in January 1994 which 
shows that the veteran complained of low back pain for one 
year.  Mechanical low back pain was diagnosed.  

A VA general medical examination conducted in February 1997 
revealed no pertinent complaint or finding.  From 1997 to 
1999 the veteran received treatment at a VA facility for 
various complaints, including the low back.  A VA Medical 
Certificate, dated in October 1997, shows that the veteran 
complained of back pain.  An examination showed bilateral 
paravertebral spasm, with no midline tenderness.  Low back 
pain was diagnosed.  

A January 1998 VA outpatient treatment record shows that the 
veteran complained of mild to moderate low back pain.  
Chronic low back pain was diagnosed.  A July 1999 VA 
outpatient treatment record shows that degenerative joint 
disease of the back was diagnosed.  X-rays were not taken at 
that time.

During his August 1999 hearing the veteran testified that he 
experienced frequent low back pain and muscle spasm.  He 
added that he had pain on motion when he attempted to bend a 
little too far.  

Several lay statements, all undated, have been associated 
with the veteran's claims folder.  Essentially, these 
statements assert that the veteran, in pertinent part, 
injured his back during service, and that he currently has 
back-related problems, to include constant pain and muscle 
spasm.

A VA orthopedic examination of the lumbosacral spine was 
conducted in February 2000.  The examination revealed range 
of motion findings as follow:  right flexion to 26 degrees, 
left flexion to 28 degrees, forward flexion to 90 degrees, 
and backward extension to 17 degrees.  Motion was noted to 
stop when pain began.  The examiner noted that the normal 
range of motion of the spine is:  forward flexion - 0 to 90 
degrees; backward extension - 0 to 20 degrees; flexion to the 
right - 0 to 40 degrees; and flexion to the left - 0 to 38 
degrees.  The veteran was able to get in and out of a chair 
with ease.  He did not use a cane or appliance.  No postural 
abnormalities were noted.  Musculature of the back was 
described as good.  Deep tendon reflexes were described as 
active and equal.  The diagnosis was arthralgia of the lumbar 
spine.  X-rays were noted to be normal.  The physician noted 
that the veteran's spine exhibited no weakened movement, 
excessive fatigability, nor incoordination.  The examiner 
pointed out that pain would rarely limit functional ability 
during flare-ups or when the lumbar spine was used repeatedly 
over a period of time.  

To summarize, the veteran's statements describing the 
symptoms of his low back disability are considered to be 
competent evidence.  Espiritu, supra.  However, these 
statements must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.  

The veteran has asserted that his service-connected back 
disability causes him to experience frequent low back pain 
and muscle spasm.  The VA examination showed only slight 
limitation of motion with pain.  However, the remainder of 
the examination, to include x-rays, showed no significant 
abnormality.  Additionally, the examiner stated that that 
pain would rarely limit functional ability during flare-ups 
repeated use.  

After reviewing the evidence, it is the Board's judgment that 
the degree of impairment resulting from the mechanical low 
back pain does not satisfy the criteria for a rating in 
excess of 10 percent.  Additionally, the Board finds that the 
veteran's complaints of pain are not shown to produce any 
additional functional limitation than is contemplated by the 
10 percent rating now in effect.  See DeLuca, supra.  In view 
of the foregoing, therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service-connected mechanical 
back pain.  

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, no potentially 
applicable provision provides a basis for a rating in excess 
of 10 percent for the veteran's low back disability.  The 10 
percent evaluation represents the highest rating warranted 
during the appeal period.  Fenderson, supra.


ORDER

Entitlement to a rating in excess of 10 percent for status 
post avulsion fracture of the right medial malleolus is 
denied.

Entitlement to a rating in excess of 10 percent for 
mechanical low back pain is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

